Citation Nr: 1134377	
Decision Date: 09/14/11    Archive Date: 09/22/11

DOCKET NO.  05-31 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for cervical and lumbar disabilities.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1970 to January 1981.  The Veteran also had a period of ACDUTRA from August 25, 1987 to September 5, 1987.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a June 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In January 2005, the Veteran presented testimony before a Decision Review Officer (DRO).  In December 2008, the Veteran presented testimony at a personal hearing conducted at the Waco RO before Kathleen K. Gallagher, a Veterans Law Judge (VLJ), who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2002) and who is rendering the determination in this case.  Transcripts of these hearings are in the Veteran's claims folder.

In April 2009, the Board remanded to obtain private treatment records, Social Security Administration (SSA) records, and to afford the Veteran VA examinations.  In June and July 2009, SSA and private treatment records from D.G. were associated with the claims file.  In March 2010, the Board remanded again to obtain another VA examination.  Because an adequate VA examination was not obtained pursuant to the April 2009 and March 2010 remands, the Board requested a VHA opinion in March 2011, which was obtained in April 2011.  As will be discussed below, the April 2011 VHA opinion is adequate upon which to base a determination.  Given the foregoing, the Board finds that VA has substantially complied with the prior remands and VHA request and can proceed with a decision on this matter.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with). 




FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.

2.  Cervical and lumbar disabilities have not been shown to be causally or etiologically related to the Veteran's service to include his period of ACDUTRA.


CONCLUSION OF LAW

Cervical and lumbar disabilities were not incurred in active service or during the period of ACDUTRA from August 25, 1987 and September 5, 1987.  38 U.S.C.A. §§ 101(24), 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his/her representative, if applicable, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Further, in Dingess v. Nicholson, the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, VA is required to review the evidence presented with the claim and to provide the claimant with notice of what evidence not previously provided will help substantiate his/her claim.  19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Specifically, VA must notify the claimant of what is required to establish service connection and that a disability rating and effective date for the award of benefits will be assigned if service connection is awarded.

The Board finds that the VCAA duty to notify was satisfied by a letter sent to the Veteran in October 2003.  The letter addressed all of the notice elements and was sent prior to the initial unfavorable decision by the AOJ in June 2004.  In a June 2009 letter, the Veteran was provided with notice that addresses the relevant rating criteria and effective date provisions.  Any defect in the timing of the notice was harmless error as service connection is being denied, and therefore no rating or effective date is being assigned.  Therefore, the Board finds that VA has fulfilled its duty to notify under the VCAA.  

VA has also satisfied its duty to assist the Veteran at every stage of this case with regard to the claim.  All available service treatment records as well as all identified VA and private medical records pertinent to the years after service are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claim.  Additionally, his SSA disability records obtained in June 2009 were also reviewed.  

Pursuant to the Board's March 2011 VHA request, a VA examination with respect to the claim was obtained in April 2011.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the VA opinion obtained in this case is adequate, as it is predicated on a reading of the service and post-service medical records in the Veteran's claims file.  It considered all of the pertinent evidence of record, to include the Veteran's service and post-service records and the statements of the Veteran, and provides a complete rationale for the opinion stated, relying on and citing to the records reviewed.  There is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).   

VA has also assisted the Veteran and his representative throughout the course of this appeal by providing them with a July 2005 SOC (statement of the case) and January 2006, June 2008, October 2009, and August 2010 SSOCs (supplemental statements of the case), which informed them of the laws and regulations relevant to his claim.  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.


LAW AND ANALYSIS

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability benefits.  In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.").

In considering all of the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for cervical and lumbar disabilities.

The Veteran contends that his current cervical and lumbar disabilities began during service.  During his hearings, the Veteran testified that he was crushed between a tractor and building in the 1970s and injured his upper back, neck area, and shoulders.  He added that he injured his neck and back in a motorcycle accident during his Reserve service in September 1987.  When he had this motorcycle accident, the Veteran was on a period of ACDUTRA from August 25, 1987 to September 5, 1987 that is considered active service because service connection has been granted for disabilities incurred during that period.  38 U.S.C.A. § 101(24); see Biggins v. Derwinski, 1 Vet. App. 474, 478-79 (1991) (Kramer, J., filing separate opinion; Steinberg, J., concurring).  

The service treatment records reflected that in August 1973, the Veteran complained of sharp pains in his shoulders and neck following a car accident.  In August 1974, the Veteran stated that he was bumped by a tractor but there were no reports of any neck or back pain.  A February 1978 record noted that the Veteran complained of sharps pains in his upper back that were assessed as pleuritic vs. muscular pain.  A medical record that appears to be dated in November reflected that the Veteran had pain in the back located under the right shoulder radiating to the right front after lifting a tailgate.  The diagnosis was mm. strain.  A December 1980 examination found the spine to be normal.  Thus, there is evidence of cervical and lumbar complaints in the service treatment records.

An April 1987 examination found the Veteran's spine to be normal.  Following the motorcycle accident in September 1987, reports noted that the Veteran complained of daily back pain that radiated down to both legs.  Physical examination revealed tenderness over the right lower back but no vertebral tenderness.  X-rays of the 
l-spine were negative.  In September 1987, he started to report neck pain.  In October 1987, the assessment was sacral contusion with no radiculopathy.  Thus, the Veteran had back pain following a September 1987 motorcycle accident that occurred during a period of ACDUTRA.

However, the post-service medical evidence indicates that the Veteran had several injuries to his cervical and lumbar spine.  An August 1988 VA examination noted that the Veteran complained of lower back pain.  X-rays showed minimal degenerative change at L2-3.  

The Veteran's SSA records contain numerous private treatment records pertaining to injuries to the Veteran's neck and back after his separation from service.  In particular, a September 1998 SSA decision reflected that the Veteran was determined to have a disability onset date of February 1990.  His primary diagnosis was disorders of back (dicogenic and degenerative).  A July 1990 record from Dr. M reflected that the Veteran suffered a fracture of T12 from an accident.  In March 1995, Dr. V indicated that the Veteran had longstanding low back and neck pain problems.  His first injury was in 1990 when he fell off a ten foot platform and landed on his buttocks while at work.  In September 1991, the Veteran had surgery on his neck.  It was noted that the Veteran had a low back injury pushing a work bench.  Dr. V referenced a February 1993 note from Dr. W wherein the Veteran complained of neck pain following a December 1992 motor vehicle accident.  In August 1998, Dr. A stated that the Veteran injured his low back again in April 1992 after pushing a metal work bench weighing about a thousand pounds while at work.  August 1998 records from H.S.M.&R.C. noted that the Veteran ruptured his L2-3 disc in February 1990, fractured T12 when he fell off a maintenance aircraft stand, and injured his back in April 1992 after pushing a workbench.  

Private treatment records from Dr. B dated in April and July 2004 indicated that there was left cervical radiculopathy at C6-7 and C5.  In VA treatment records dated in August 2004, the Veteran reported that the onset of his neck and back pain was in 1990 after a fall at work.  Based on other evidence in the claims file, the Board notes that the Veteran was working at G.D./L at the time.  A March 2005 entry contained diagnoses of degenerative disc disease and degenerative joint disease of the cervical spine and chronic low back pain and degenerative disc disease.  

Thus, as detailed above, the Veteran had several post-service injuries to his cervical and lumbar spine.

In February 2005, Dr. G stated that several of the Veteran's current disabilities, to include those of his cervical spine and lumbar spine, could have manifested while he served on active duty.  However, Dr. G provided no rationale for his opinion.  The value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a medical opinion is inadequate when it is unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).  Further, there is no indication that he reviewed the Veteran's service treatment records or was aware of the nature of his in-service and post-service cervical and lumbar disabilities.  Accordingly, as this opinion is not supported by a rationale, the Board affords it little probative value.  

In August 2009, a VA examiner reviewed the claims file and stated that the Veteran's current condition was cervical and lumbar failed back syndromes, secondary to prior surgeries.  The examiner opined that the Veteran's condition was less likely than not secondary to the October 1987 sacral contusion from the motorcycle collision and more likely than not secondary to aging, musculoskeletal deconditioning, and a genetic predisposition to developing spine problems.  However, the examiner did not adequately support his conclusion that the Veteran's current back and neck problems were less likely than not secondary to the October 1987 sacral contusion with a sufficient rationale.  Moreover, the examiner did not comment on the relationship, if any, between the Veteran's neck and back symptomatology outlined in his service treatment records.  Thus, the Board affords this opinion little probative value as it is not supported with an adequate rationale.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).

In May 2010, another VA opinion was obtained.  After reviewing the claims file, the examiner commented that he could only find one treatment for the low back in 1970 and a treatment for the neck in 1974 which appeared to be soft tissue injuries.  The examiner concluded that without evidence of specific injuries to the cervical or lumbar spine or treatment for these while in the military service, it would be speculation to attribute the current cervical and lumbar disease to the military service injuries.  However, this examination is also inadequate.  The examiner did not comment on the Veteran's complaints of neck and back pain following his September 1987 motorcycle accident which happened on a period of ACDUTRA.  Accordingly, this examination is also inadequate and is assigned little probative value.

In April 2011, a VHA opinion was obtained.  The examiner opined that it is less likely as not that the Veteran's current neck and back symptomatology are secondary to the incidents noted in the military and (it is) more likely as not that these occurred in his post-military experience.  The rationale for the opinion was the multiple notes and consults from the mid 1990s which reference low back and neck pain beginning with a fall off a platform as well as the incident pushing a workbench.  

The Board finds this opinion highly probative.  In this regard, the examiner specifically noted the Veteran's relevant in-service neck and back complaints, including the 1973 neck pain and back complaints after his 1987 motorcycle accident.  The examiner also reviewed the post-service neck and back related symptomatology, such as the 1990 platform injury while at work, 1992 bench injury, as well as several post-service motor vehicle accidents.  The examiner summarized that there are several consultations noted from the 1990s indicating the neck and low back pain began from events subsequent to the military such as falling off the 10 foot platform in 1990 and pushing a metal workbench in 1992.  Importantly, the examiner specifically referred to the in-service references to cervical and lumbar pain but emphasized the September 1987 negative lumbar spine x-ray and absence of cervical x-rays but showing of full range of motion.  The examiner opined that given the multiple incidents that have occurred subsequent to the Veteran's military service, it is less likely as not that the Veteran's current neck and back symptomatology are secondary to the incidents noted in the military and (it is) more likely as not that these occurred in his post-military experience.  

The Board also observes that this opinion is consistent with the other evidence of record, as detailed above.  Accordingly, as this opinion is thoroughly detailed and supported by a complete rationale, the Board finds it highly probative and ultimately persuasive.

In conclusion, although the Veteran has been shown to have in-service cervical and lumbar complaints, the most probative evidence does not indicate that the post-service diagnoses of cervical and lumbar spine disabilities are related to his service.  The Board observes that the Veteran is competent to report cervical and lumbar spine pain since service.  Further, the Board does not doubt the Veteran's credibility.  However, the Veteran is not competent to relate his current cervical and lumbar disabilities to his service as that is a medical question.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  As such, service connection must be denied.  38 C.F.R. § 3.303.  


ORDER

Entitlement to service connection for cervical and lumbar disabilities is denied.  



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


